Citation Nr: 1604652	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-44 475	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a colon resection and diverticulitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 1987 and from July 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) from multiple RO decisions.  The Veteran presented sworn testimony during an April 2014 hearing on appeal before the undersigned Veterans Law Judge.  In November 2014, the Board dismissed two issues after the Veteran withdrew them, granted three issues, and remanded three issues.  Of the three remanded issues, two were granted by the RO in a January 2015 decision, and the remaining issue, of entitlement to service connection for residuals of a colon resection and diverticulitis was denied and recertified to the Board.  

Unfortunately, the Board's requested evidentiary development was not fully completed upon remand.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran underwent the surgical removal of a portion of his sigmoid colon in February 2008.  It appears that the surgery was necessitated by chronic diverticulitis.  The Veteran contends that the diverticulitis was caused by constipation from medication prescribed for his now service-connected tachycardia with atrial fibrillation.  Moreover, his service treatment records show complaints of abdominal pain and gastrointestinal issues.

In the attempt to confirm the Veteran's contentions the Board remanded the matter to obtain an informed medical opinion as to whether the Veteran's diverticulitis was related in any way to medications taken for treatment of his service-connected disabilities or to any of the inservice complaints and gastrointestinal diagnoses.  

Although the RO obtained an opinion, unfortunately, the opinion was inadequate for our purposes.  The reviewing physician opined only that the medications taken by the Veteran for his service-connected tachycardia and atrial fibrillation were unlikely to cause diverticulitis or constipation.  He failed to address the Veteran's other service-connected disabilities, which include tendonitis and pes planus with plantar fasciitis, depression, tinnitus, degenerative joint disease, residuals of inguinal hernia repair, and hypertension; and medication prescribed for those disabilities.  He also failed to discuss whether the Veteran's diverticulitis could have been aggravated by his service-connected disabilities or medication taken therefor.  Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Lastly, although the reviewing physician rendered the opinion that the Veteran's diverticulitis was unrelated to his inservice gastrointestinal complaints, he did not provide any rationale or explanation for this conclusion.  The Veteran's representative has also asserted that the medical opinion is inadequate and requested a remand for a better one. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's entire claims file to a VA medical professional with expertise in gastrointestinal impairments.  The reviewer is requested to review the file and form opinions on the following questions: 

 * Was the Veteran's diverticulitis more, less, or equally likely related in any way to medications taken for treatment of his service-connected disabilities, or was his diverticulitis aggravated by his service-connected disabilities to include medications taken for treatment of his service-connected disabilities.  

 * Was the Veteran's diverticulitis more, less, or equally likely related to any of the in-service complaints and gastrointestinal diagnoses recorded in his service treatment records.  

The complete rationale for all opinions should be fully explained.

IF the reviewer deems that further testing or clinical examination of the Veteran would be helpful to resolve these questions, such testing and/or examination must be arranged.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


